UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the interim period ended January 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-172440 Finishing Touches Home Goods Inc. (Exact Name of Registrant as Specified in its Charter) NEVADA 45-2563323 (State or other jurisdiction of incorporation or organization) (Standard Industrial Classification) (IRS Employer Identification Number) 1 City Square, Leeds, England UK LS1 2ES Phone: + (Name, Address and Telephone Number Of Principal Executive Offices and Agent for Service) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofMarch 22, 2013 Common Stock, $0.001 par value FINISHING TOUCHES HOME GOODS INC. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Finishing Touches Home Goods Inc. January 31, 2013 and 2012 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at January 31, 2013 (Unaudited)and October 31, 2012 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended January 31, 2013 and 2012 (Unaudited) F-3 Consolidated Statement of Stockholders’ Equity (Deficit) for the Interim Period Ended January 31, 2013 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Three Months Ended January 31, 2013 and 2012 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 F-1 FINISHING TOUCHES HOME GOODS, INC. CONSOLIDATED BALANCE SHEETS January 31, 2013 October 31, 2012 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Other receivables - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Notes payable Payroll tax payable Accured compensation - officers Accrued expenses and other current liabilities Total Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Common stock, $0.001 par value, 75,000,000 shares authorized, 9,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss): Foreign currency translation gain (loss) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. F-2 FINISHING TOUCHES HOME GOODS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three Months For the Three Months Ended Ended January 31, 2013 January 31, 2012 (Unaudited) (Unaudited) NET REVENUES $
